The plaintiffs’ petition for certification for appeal from the Appellate Court (AC 14423) is denied.
Berdon, J.,
dissenting. I disagree and would grant certification to appeal on the following issue: “Did the Appellate Court improperly dismiss as moot this appeal from the issuance of certain environmental permits when (1) the mootness claim was based solely on the defendant developer’s destruction, while the appeal was pending, of the natural resources the plaintiffs had *914sought to protect, (2) there was no evidence to allow the court to conclude that the damage could not be rectified, and (3) the dismissal denied the plaintiffs any opportunity for relief?”
Decided June 26, 1995
Michael A. Zizka, in support of the petition.
David B. Losee, in opposition.